WILLIAMS, Judge,
dissenting with reasons.
I respectfully dissent.
The suit filed by the husband states a different cause of action than the suit by the first party, although each cause of action is based in part on common facts. Louviere v. Shell Oil Co., 440 So.2d 93 (La.1983). The loss of consortium claim is a separate cause of action; therefore, the post-prescription amendment should not relate back to the timely-filed original petition Wood v. Hayes, 524 So.2d 241 (La.App.5th Cir.1988); Poirier v. Browning Ferris Industries, 517 So.2d 998 (La.App.3d Cir.1987).